Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated October 4, 2018. Claims 1-20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of information disclosure statements filed on October 4, 2018, January 16, 2019 and February 4, 2019 together with lists of patents. The patents have been considered.

Drawings

3.	The drawings submitted on October 4, 2018 are accepted.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.1	Claims 10-14 are drawn to an ophthalmic surgical computer program stored on a non-transitory computer-readable medium. According to the current guidance, an ophthalmic surgical computer program stored on a non-transitory computer-readable medium is not one of the categories of patent eligible subject matter under 35 USC 101. However, a non-transitory computer-readable medium storing an ophthalmic surgical computer program is patent eligible under 35 USC 101as a product claim.

Claim Rejections - 35 USC § 103 - AIA 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1, 2, 5, 9, 10, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Inventor 1 (JP 2005528600 A Published 09-2005), in view of Christian, R. (European Patent EP 2236109 A1 published 10-2010), further in view of Ferenc et al. (Korean Patent KR 20120096512 A published 08-2012). 

8.1	Japanese Inventor 1 teaches Tracking the direction and position of eye rotation.  Specifically, as per claim 1, Japanese Inventor 1 teaches a customized ophthalmic surgical profile (Page 1, Para 1, L1: laser eye surgery method and systems; L4-5: superimposing a customized ablation profile on a patient’s eye; Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 3, Para 5, L6-7: the computer system of the wavefront measurement device can generate and store an ablation profile based on the wavefront data; Page 4, Para 1, L8-9: the customized ablation profile is calculated based on the wavefront data and the image obtained by the imaging assembly), comprising: 
obtaining a customized ophthalmic surgical profile (Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 2, Para 4, L2-4: the laser surgical system provides a computer processor to receive a first image of an eye and a wavefront measurement result and an ablation pattern for the eye; Page 4, Para 1, L8-9: the customized ablation profile is calculated based on the wavefront data and the image obtained by the imaging assembly), the customized ophthalmic surgical profile comprising an surgical pattern (Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a 
generating, based on the customized ophthalmic surgical profile, a pattern definition file executable by a laser-based ophthalmic surgical system (Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 2, Para 4, L2-4: the laser surgical system provides a computer processor to receive a first image of an eye and a wavefront measurement result and an ablation pattern for the eye; Page 4, Para 1, L8-9: the customized ablation profile is calculated based on the wavefront data and the image obtained by the imaging assembly; Page 3, Para 2, L2-4: the laser ophthalmic surgical system includes a laser that generates a laser beam; the laser is coupled to the laser optics that directs the laser beam to the eye of the patient);
execution of the customized ophthalmic surgical profile (Page 1, Para 1, L1: laser eye surgery method and systems; L4-5: superimposing a customized ablation profile on a patient’s eye; Page 3, Para 5, L6-7: the computer system of the wavefront measurement device can generate and store an ablation profile based on the wavefront data; Page 2, Para 4, L2-4: the laser surgical system provides a computer processor to receive a first image of an eye and a wavefront measurement result and an ablation pattern for the eye; Page 3, Para 2, L2-4: the laser 
providing the validated pattern definition file for execution (Page 2, Para 4, L2-4: the laser surgical system provides a computer processor to receive a first image of an eye and a wavefront measurement result and an ablation pattern for the eye; Page 3, Para 2, L2-4: the laser ophthalmic surgical system includes a laser that generates a laser beam; the laser is coupled to the laser optics that directs the laser beam to the eye of the patient).

Japanese Inventor 1 does not expressly teach a method of validating a customized ophthalmic surgical profile. Christian, R. teaches a method of validating a customized ophthalmic surgical profile (Page 3, Para 2, L10-11: the sequence generator allows a plausibility check of the order in which the cut surfaces of the cutting pattern are to be carried out; Page 4, Para 1, L2-5: the simulator checks the impact of changes in the three dimensional pattern such as different shapes for their effect on the refractive correction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Japanese Inventor 1 with the method of Christian, R. that included a method of validating a customized ophthalmic surgical profile, because that would allow the simulator to check the impact of changes in the three dimensional pattern such as different shapes for their effect on the refractive correction (Page 4, Para 1, L2-5). 
Christian, R. teaches the customized ophthalmic surgical profile comprising an surgical pattern and at least one parameter associated with the surgical pattern (Page 4, Para 2, L1-7: the pattern generator defines in three dimensional patterns tissue sections by one or more positions in relation to a geometric reference section areas; the cross sectional area is defined by several 
In addition, Ferenc et al. teaches simulating, based on the pattern definition file, execution of the customized ophthalmic surgical profile (Page 4, Para 1, L10-12: using computer models and simulations to evaluate variable characteristics to achieve localized desired effect without applanation or abnormal flattening of a convex surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Japanese Inventor 1 and Christian, R. with the method of Ferenc et al. that included simulating, based on the pattern definition file, execution of the customized ophthalmic surgical profile, because that would allow to achieve localized desired effect without applanation or abnormal flattening of a convex surface (Page 4, Para 1, L11-12). 
Christian, R. teaches simulating, based on the pattern definition file, execution of the customized ophthalmic surgical profile on the laser-based ophthalmic surgical system (Page 2, Para 2, L4-20: the computer system has a data memory with eye data defining a three dimensional model of the eye and a reference generator for defining a reference geometric with respect to the 3D eye model; the computer system has a sectional area editor  that defines sectional Area and position the sectional area with respect to the geometrical reference in the 3D eye model; the definition of tissue sections in the eye by generating a 3D cut pattern is based on 
Christian, R. teaches validating the pattern definition file based on an output of the simulation (Page 3, Para 2, L10-11: the sequence generator allows a plausibility check of the order in which the cut surfaces of the cutting pattern are to be carried out); and providing the validated pattern definition file for execution on the laser-based ophthalmic surgical system (Page 2, Para 2, L4-20: the computer system has a data memory with eye data defining a three dimensional model of the eye and a reference generator for defining a reference geometric with 

Per claim 2: Japanese Inventor 1 teaches generating the pattern definition file (Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 2, Para 4, L2-4: the laser surgical system provides a computer processor to receive a first image of an eye and a wavefront measurement result and an ablation pattern for the eye; Page 4, Para 1, L8-9: the customized ablation profile is calculated based on the wavefront data and the image 
Ferenc et al. teaches generating a plurality of parameters for components of the laser-based ophthalmic surgical system (Page 1, Para 3, L1-2: the imaging system of the operator indicated by the target pattern is moved from its initial position; Page 2, Para 2, L1: the laser pattern is aligned to the center of the lens; Para 4, L1-3: the target pattern is a single or a plurality of concentric circles, a cross-hair pattern, another indication of pattern center or a rectangular element; L4-5: the pattern may have a variety of elements including lines; Para 5, L7: the center of the surgical pattern is aligned to the center of the target pattern).

Per claim 5: Christian, R. teaches simulating execution of the customized surgical profile (Page 2, Para 2, L4-20: the computer system has a data memory with eye data defining a three dimensional model of the eye and a reference generator for defining a reference geometric with respect to the 3D eye model; the computer system has a sectional area editor  that defines sectional Area and position the sectional area with respect to the geometrical reference in the 3D eye model; the definition of tissue sections in the eye by generating a 3D cut pattern is based on the specific 3D eye model by user positioned sectional area, allows user laser technology cutting Ferenc et al. teaches simulating execution of the customized surgical profile (Page 4, Para 1, L10-12: using computer models and simulations to evaluate variable characteristics to achieve localized desired effect without applanation or abnormal flattening of a convex surface).
Japanese Inventor 1 teaches at least one surgical control element of the laser-based ophthalmic surgical system during execution of the customized ophthalmic surgical profile (Page 3, Para 3, L5-7: the laser and the laser feed optics system accomplish the desired laser cutting process under computer control of the processor to deliver a customized ablation profile). Ferenc et al. teaches simulating at least one surgical control element of the laser-based ophthalmic surgical system during execution of the customized ophthalmic surgical profile (Page 4, Para 2, L6-10: the laser beam delivery module directs the laser to a target tissue; and scans the surgical laser beam in the target tissue along a predetermined surgical pattern; the system controls the operation of the surgical laser and the laser control module controls the laser beam delivery module to produce predetermined surgical pattern).

Per claim 9: Japanese Inventor 1 teaches obtaining the customized ophthalmic surgical profile (Page 1, Para 1, L1: laser eye surgery method and systems; L4-5: superimposing a customized ablation profile on a patient’s eye; Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 3, Para 5, L6-7: the computer system of the wavefront measurement device can generate and store an ablation profile based on the wavefront data; Page 4, Para 1, L8-9: the customized ablation profile is calculated based on the wavefront data and the image obtained by the imaging assembly) comprises receiving the customized ophthalmic surgical profile (Page 2, Para 4, L2-4: the laser surgical system provides a computer processor to receive a first image of an eye and a wavefront measurement result and an ablation pattern for the eye) at a first computer system remotely located from the laser-based ophthalmic surgical system (Page 3, Para 6, L1 to Page 4, Para 1, L1: the wavefront data and the customized ablation profile can be obtained through reading a computer readable medium or delivery to the memory of the laser surgical system via a local area network or a wide area network (LAN or WAN); Page 4, Para 2, L7-9: the ablation profile calculated by the processor of the wavefront device or the laser system or a separate processor can be stored in the memory of the computers), 

8.2 	As per claim 10, Japanese Inventor 1 teaches an ophthalmic surgical computer program stored on a non-transitory computer-readable medium comprising a pattern definition engine (Page 1, Para 1, L1: laser eye surgery method and systems; L4-5: superimposing a customized ablation profile on a patient’s eye; Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 3, Para 5, L6-7: the computer system of the wavefront measurement device can generate and store an ablation profile based on the wavefront data; Page 4, Para 1, L8-9: the customized ablation profile is calculated based on the wavefront data and the image obtained by the imaging assembly; Page 3, Para 6, L1 to Page 4, Para 1, L1: the wavefront data and the customized ablation profile can be obtained through reading a computer readable medium or delivery to the memory of the laser surgical system via a local area network or a wide area network (LAN or WAN)).
Japanese Inventor 1, Christian, R. and Ferenc et al. as described on Para 8.1 above.

8.3	As per Claim 13, it is rejected based on the same reasoning as Claims 5, supra.  Claim 13 is an ophthalmic surgical program claim reciting the same limitations as Claim 5, as taught throughout by Japanese Inventor 1, Christian, R. and Ferenc et al.

8.4 	As per claim 15, Japanese Inventor 1 teaches a system, comprising one or more processors; and a memory comprising instructions that are operable, when executed by the one or more processors, to obtain a customized ophthalmic surgical profile (Page 1, Para 1, L1: laser eye surgery method and systems; L4-5: superimposing a customized ablation profile on a patient’s eye; Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 2, Para 4, L2-4: the laser surgical system provides a computer processor to receive a first image of an eye and a wavefront measurement result and an ablation pattern for the eye; Page 3, Para 5, L6-7: the computer system of the wavefront measurement device can generate and store an ablation profile based on the wavefront data; Page 4, Para 1, L8-9: the customized ablation profile is calculated based on the wavefront data and the image obtained by the imaging assembly; Page 3, Para 6, L1 to Page 4, Para 1, L1: the wavefront data and the customized ablation profile can be obtained through reading a computer readable medium or 

8.5	As per Claim 16, it is rejected based on the same reasoning as Claims 2, supra.  Claim 16 is a system claim reciting the same limitations as Claim 2, as taught throughout by Japanese Inventor 1, Christian, R. and Ferenc et al.

8.6	As per Claim 18, it is rejected based on the same reasoning as Claims 5, supra.  Claim 18 is a system claim reciting the same limitations as Claim 5, as taught throughout by Japanese Inventor 1, Christian, R. and Ferenc et al.

9.	Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Inventor 1 (JP 2005528600 A Published 09-2005), in view of Christian, R. (European Patent EP 2236109 A1 published 10-2010), and Ferenc et al. (Korean Patent KR 20120096512 A published 08-2012), and further in view of Japanese Inventor 2 (JP 2014524759 A Published 09-2014) and Schuele et al. (WO 2017/003694 A1 published 01-2017). 

9.1	As per claim 3, Japanese Inventor 1, Christian, R. and Ferenc et al. teach the method of claim 1.  Japanese Inventor 1 teaches coordinates for the customized laser surgical profile (Page 2, Para 1, L2-5: to achieve a precise overlay between the wavefront measurement results and the treatment to be performed on the patient’s eye, the wavefront measurement results and the eye should have a common coordinate system; Para 3, L1-2: a method and a device that can 
Japanese Inventor 1, Christian, R. and Ferenc et al. do not expressly teach calculating laser scan coordinates for the customized laser surgical profile. Japanese Inventor 2 teaches calculating laser scan coordinates for the customized laser surgical profile (Page 2, Para 1, L3-6: the imaging system can be based on two dimensional transverse to the z-axis of the imaging system to image the imaging layer in the region; the imaging system can support corresponding scan coordinates along the scan image and a determination of the depth coordinate of the imaging layer; Para 2, L1-9: determine the images of the imaging layer; the depth coordinate of the imaging layer are determined; the scan coordinates of the angular orientation are determined by taking the difference between the depth coordinate of the imaging layer and the depth coordinate of the scan pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Japanese Inventor 1, Christian, R. and Ferenc et al. with the method of Japanese Inventor 2 that included calculating laser scan coordinates for the customized laser surgical profile, because that would allow the imaging system to support corresponding scan coordinates along the scan image and a determination of the depth coordinate of the imaging layer (Page 2, Para 1, L4-6).
Japanese Inventor 1, Christian, R., Ferenc et al. and Japanese Inventor 2 do not expressly teach determining a laser pulse energy for each of the scan coordinates. Schuele et al. teaches determining a laser pulse energy for each of the scan coordinates (Page 9, Para 0045, L4-7: determine a lens cut pattern for lens fragmentation and determine energies of the treatment Japanese Inventor 1, Christian, R., Ferenc et al. and Japanese Inventor 2 with the method of Schuele et al. that included determining a laser pulse energy for each of the scan coordinates, because that would allow the treatment beam to be output based on the lens cut pattern and the determined energies of the treatment beam based on the depth of the lens cut pattern (Page 9, Para 0045, L4-7).

9.2	As per Claim 11, it is rejected based on the same reasoning as Claims 3, supra.  Claim 11 is an ophthalmic surgical program claim reciting the same limitations as Claim 3, as taught throughout by Japanese Inventor 1, Christian, R., Ferenc et al., Japanese Inventor 2 and Schuele et al.

9.3	As per Claim 17, it is rejected based on the same reasoning as Claims 3, supra.  Claim 17 is a system claim reciting the same limitations as Claim 7, as taught throughout by Japanese Inventor 1, Christian, R., Ferenc et al., Japanese Inventor 2 and Schuele et al.

10.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Inventor 1 (JP 2005528600 A Published 09-2005), in view of Christian, R. (European Patent EP 2236109 A1 published 10-2010), Ferenc et al. (Korean Patent KR 20120096512 A published 08-2012), Japanese Inventor 2 (JP 2014524759 A Published 09-2014) and Schuele et al. (WO Kittelmann et al. (Chinese Patent CN 103892959 A published 07-2014)

10.1	As per claim 4, Japanese Inventor 1, Christian, R., Ferenc et al., Japanese Inventor 2 and Schuele et al. teach the method of claim 3.  Christian, R. teaches simulating execution of the customized surgical profile (Page 2, Para 2, L4-20: the computer system has a data memory with eye data defining a three dimensional model of the eye and a reference generator for defining a reference geometric with respect to the 3D eye model; the computer system has a sectional area editor  that defines sectional Area and position the sectional area with respect to the geometrical reference in the 3D eye model; the definition of tissue sections in the eye by generating a 3D cut pattern is based on the specific 3D eye model by user positioned sectional area, allows user laser technology cutting flexibility to make several eye treatments; preparing targeted and efficient tissue sections in the 3D eye model is defined for any configuration, manipulation and during surgical treatment directly on the eye; Para 3, L18 -19: deformed patterns may be generated based on the cut surfaces that have been defined in the eye model; Page 3, Para 2, L10-11: the sequence generator allows a plausibility check of the order in which the cut surfaces of the cutting pattern are to be carried out; Page 3, Para 5, L1 to Page 4, Para 1, L1: a simulator section to simulate based on the eye data and stored 3D pattern, tissue sections defined by the 3D pattern and to visually display; a pattern editor to adjust based on user instructions, the stored 3D pattern by one or more operations such as repositioning a cut surface, reorienting a cut surface, changing a direction of a cut surface, deleting a cut surface, changing a sectional area, adding a cut surface, duplicating a cut surface, changing a geometric reference, changing execution sequence for the cut surface, changing irradiation of the laser pulses; Page 6, Ferenc et al. teaches simulating execution of the customized surgical profile (Page 4, Para 1, L10-12: using computer models and simulations to evaluate variable characteristics to achieve localized desired effect without applanation or abnormal flattening of a convex surface).
Japanese Inventor 1, Christian, R., Ferenc et al., Japanese Inventor 2 and Schuele et al. do not expressly teach optimizing at least one laser pulse parameter for the laser scan coordinates based on a characteristic of the laser-based ophthalmic surgical system. Kittelmann et al. teaches optimizing at least one laser pulse parameter for the laser scan coordinates (Page 3, Para 0057, L6-8: the laser source using the fixed and optimization of laser parameters such as pulse energy, pulse duration, and beam parameter results in quality cutting with uniform optimization) based on a characteristic of the laser-based ophthalmic surgical system (Page 1, Para 0011, L3 to Page 2, Para 0011, L1: pulsed laser radiation source with irradiation parameters for cutting and for deflecting the laser radiation scanner are arranged to control  the unit according to a predetermined cutting geometry; a modulator to control the scanner unit of the laser pulse for modulating the laser beam emitted by the radiation source; Page 2, Para 0017, L5-12: to avoid energy input increases and possible thermal energy, beam deflection pattern is used  using spiral pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Japanese Inventor 1, Christian, R., Ferenc et al., Japanese Inventor 2 and Schuele et al. with the method of Kittelmann et al. that included optimizing at least one laser pulse parameter for the laser scan 

10.2	As per Claim 12, it is rejected based on the same reasoning as Claims 4, supra.  Claim 12 is an ophthalmic surgical program claim reciting the same limitations as Claim 4, as taught throughout by Japanese Inventor 1, Christian, R., Ferenc et al., Japanese Inventor 2, Schuele et al. and Kittelmann et al.

11.	Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Inventor 1 (JP 2005528600 A Published 09-2005), in view of Christian, R. (European Patent EP 2236109 A1 published 10-2010), and Ferenc et al. (Korean Patent KR 20120096512 A published 08-2012), and further in view of Raksi, F (U.S. Patent Application Publication 2016/0175145 A1) and Schuele et al. (WO 2017/003694 A1 published 01-2017).

11.1	As per claim 6, Japanese Inventor 1, Christian, R. and Ferenc et al. teach the method of claim 1.  Christian, R. teaches validating the pattern definition file (Page 3, Para 2, L10-11: the sequence generator allows a plausibility check of the order in which the cut surfaces of the cutting pattern are to be carried out; Page 4, Para 1, L2-5: the simulator checks the impact of changes in the three dimensional pattern such as different shapes for their effect on the refractive correction). Japanese Inventor 1 teaches the customized surgical laser profile (Page 1, Para 1, L1: laser eye surgery method and systems; L4-5: superimposing a customized ablation profile on a patient’s eye; Page 1, Para 2, L3-6: wavefront measurement systems for measuring the 
Japanese Inventor 1, Christian, R. and Ferenc et al. do not expressly teach calculating a surgical volume of the simulated application of the customized surgical laser profile; and determining whether the surgical volume comply with predetermined thresholds. Raksi, F teaches calculating a surgical volume of the simulated application of the customized surgical laser profile (Page 1, Para 0004, L1-14: the beam energy density is determined by the energy, duration and repetition rate of individual laser pulses and the size of the focus spot; modern surgical laser systems use precisely controlled laser sources to focus the laser beams to diffraction limited focus spots at all points of the scan pattern within a surgical volume); and determining whether the surgical volume comply with predetermined thresholds (Page 1, Para 0004, L11-14: this high precision makes the modern laser surgical systems to maintain the beam intensity marginally above the plasma threshold along the entire scan pattern within the surgical volume in model targets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Japanese Inventor 1, Christian, R. and Ferenc et al. with the method of Raksi, F that included calculating a surgical volume of the simulated application of the customized surgical laser profile; and determining whether the surgical volume comply with predetermined thresholds, because that would allow the modern laser surgical systems to maintain the beam intensity marginally above the plasma 
Japanese Inventor 1, Christian, R., Ferenc et al. and Raksi, F do not expressly teach calculating total energy of the simulated application of the customized surgical laser profile; and determining whether the total energy comply with predetermined thresholds. Schuele et al. teaches calculating total energy of the simulated application of the customized surgical laser profile (Page 42, Para 0166, L1-14: the energy settings for the cutting positions are determined by the processor; the energy of the treatment beam is adjusted to match the depth of the cut; the energy increases linearly with depth of the cut; the energy of the treatment beam decrease as a function of the depth of cut of the lens from the posterior to the anterior of the lens; the processor controls the system to generate and output treatment beam according to the laser trajectory and energy settings to cut fragmentation pattern into the lens; the treatment beam includes a plurality of laser beam pulses; the treatment beam is output according to the lens cut pattern and energies computed); and determining whether the total energy comply with predetermined thresholds (Page 10, Para 0046, L1-6: the plurality of energies of the treatment beam may be to ten time the energy threshold; the energy threshold is an energy level at which visible damage in tissue is first observed). 
Gooding et al. teaches calculating procedure time of the simulated application of the customized surgical laser profile; and determining whether the procedure time comply with predetermined thresholds (Page 32, Para 0129, L3-7: the pulse repetition frequency can vary from 10 KHz to 500 KHz; safety limits regarding unintended damage to non-targeted tissue bound the upper limit to repetition rate and pulse energy; threshold energy, time to complete the 

11.2	As per Claim 14, it is rejected based on the same reasoning as Claims 6, supra.  Claim 14 is an ophthalmic surgical program claim reciting the same limitations as Claim 6, as taught throughout by Japanese Inventor 1, Christian, R., Ferenc et al., Raksi, F. and  Schuele et al.

11.3	As per Claim 19, it is rejected based on the same reasoning as Claims 6, supra.  Claim 19 is a system claim reciting the same limitations as Claim 6, as taught throughout by Japanese Inventor 1, Christian, R., Ferenc et al., Raksi, F. and  Schuele et al.

12.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Inventor 1 (JP 2005528600 A Published 09-2005), in view of Christian, R. (European Patent EP 2236109 A1 published 10-2010), and Ferenc et al. (Korean Patent KR 20120096512 A published 08-2012), and further in view of Youssefi et al. (Chinese Patent CN 1744867 A published 03-2006)

12.1	As per claim 7, Japanese Inventor 1, Christian, R. and Ferenc et al. teach the method of claim 1.  Japanese Inventor 1 teaches the customized ophthalmic surgical profile (Page 1, Para 1, L1: laser eye surgery method and systems; L4-5: superimposing a customized ablation profile on a patient’s eye; Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 3, Para 5, L6-7: the computer system of the wavefront Christian, R. teaches validating the pattern definition file comprises verifying execution of the pattern definition file on the laser-based ophthalmic surgical system (Page 3, Para 2, L10-11: the sequence generator allows a plausibility check of the order in which the cut surfaces of the cutting pattern are to be carried out; Page 4, Para 1, L2-5: the simulator checks the impact of changes in the three dimensional pattern such as different shapes for their effect on the refractive correction). Ferenc et al. teaches validating the pattern definition file comprises verifying execution of the pattern definition file on the laser-based ophthalmic surgical system (Page 4, Para 1, L10-12: using computer models and simulations to evaluate variable characteristics to achieve localized desired effect without applanation or abnormal flattening of a convex surface).
Japanese Inventor 1, Christian, R. and Ferenc et al. do not expressly teach a validation and license verification request; and authenticating an operator of the laser-based ophthalmic surgical system. Youssefi et al. teaches a validation and license verification request; and authenticating an operator of the laser-based ophthalmic surgical system (Abstract, L4-5: encoded customized corrective instruction for laser vision correction to be executed by the laser platform; Page 2, Para 2, L2-8: the customized corrective instruction is described using the number, order and orientation of the laser pulses and refer to a specific laser vision correction treatment; the instruction is determined by the calculation module of an external system outside the laser platform, accessible by the laser correction system; L19-21: the instruction reference has a user ID and a platform ID; L20-27: the customized correction instruction has a first, a second and a third instruction reference programmed; these three references are combined Japanese Inventor 1, Christian, R. and Ferenc et al. with the method of Youssefi et al. that included a validation and license verification request; and authenticating an operator of the laser-based ophthalmic surgical system, because that would allow a matching customized corrective instruction to allow the user to input information; the input information  to identify a single matching instruction reference and allow the laser platform to perform the specific customized corrective instruction (Page 3, Para 1, L29-33).
Japanese Inventor 1 teaches modifying the pattern definition file to allow the file to be executed on the laser-based ophthalmic surgical system (Page 3, Para 3, L5-7: the laser and the laser feed optics system accomplish the desired laser cutting process under computer control of the processor to deliver a customized ablation profile; Para 2, L5-7: a microscope is mounted on the feed optical system and used to image the cornea of the eye; Para 3, L7-9: the processor changes the ablation procedure in response to the input from the optical feedback system; the feedback is input from the automated image analysis system to the processor; Page 4, Para 1, L15-16: allow the computer system to modify the customized ablation profile based on the real-time position of the patient’s eye).

12.2	As per Claim 20, it is rejected based on the same reasoning as Claims 7, supra.  Claim 20 is a system claim reciting the same limitations as Claim 7, as taught throughout by Japanese Inventor 1, Christian, R., Ferenc et al. and Youssefi et al.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Inventor 1 (JP 2005528600 A Published 09-2005), in view of Christian, R. (European Patent EP 2236109 A1 published 10-2010), and Ferenc et al. (Korean Patent KR 20120096512 A published 08-2012), Japanese Inventor 2 (JP 2014524759 A Published 09-2014) and further in view of Japanese Inventor 3 (JP 2017606573 A published 03-2017), and Schuele et al. (WO 2017/003694 A1 published 01-2017)

13.1	As per claim 8, Japanese Inventor 1, Christian, R. and Ferenc et al. teach the method of claim 1.  Japanese Inventor 1 teaches the surgical pattern (Page 1, Para 2, L3-6: wavefront measurement systems for measuring the refractive properties of a patient’s eye; customizing the ablation pattern based on the wavefront measurement; Page 2, Para 4, L2-4: the laser surgical system provides a computer processor to receive a first image of an eye and a wavefront measurement result and an ablation pattern for the eye). Christian, R. teaches the surgical pattern (Page 4, Para 2, L1-7: the pattern generator defines in three dimensional patterns tissue sections by one or more positions in relation to a geometric reference section areas).
Japanese Inventor 1, Christian, R. and Ferenc et al. do not expressly teach the surgical pattern includes a lens fragmentation pattern or a capsulotomy incision pattern. Japanese Inventor 2 teaches the surgical pattern includes a lens fragmentation pattern or a capsulotomy 
Japanese Inventor 1, Christian, R., Ferenc et al. and Japanese Inventor 2 do not expressly teach the surgical pattern includes a corneal incision pattern. Japanese Inventor 3 teaches the surgical pattern includes a corneal incision pattern (Page 2, Para 2, L3-6: during treatment, the operator can select the incision size, e.g., diameter and the shape of the closed curve that defines the treatment pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Japanese Inventor 1, Christian, R., Ferenc et al. and Japanese Inventor 2 with the method of Japanese Inventor 3 that included the surgical pattern including a corneal incision pattern, because that would allow use of combination of straight lines and curves and dots to provide an easily focused pattern on the target tissue (Page 2, Para 3, L3-5).
Japanese Inventor 1, Christian, R., Ferenc et al. and Japanese Inventor 2 do not expressly teach the at least one parameter includes laser energy levels for incision lines of the surgical pattern or a laser pulse repetition rate. Schuele et al. teaches the at least one parameter includes laser energy levels for incision lines of the surgical pattern or a laser pulse repetition rate (Page 12, Para 0055, L12-13: at a first depth, create a first incision pattern corresponding to first portion of the lens fragmentation pattern; L15-17: create a second incision pattern corresponding to second portion of the lens fragmentation pattern at a second depth ; Page 32, 

Art considered


14.	The following additional patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a method of validating a customized ophthalmic surgical profile.

1.	Gooding et al., "Vacuum loss detection during laser eye surgery”", WO 2016/148754 A1, September 2016.
2.	Raksi, F., “Adjustable pupil system for surgical laser systems”, U.S. Patent Application Publication 2013/0237972, September 2013.
3.	Goldshleger et al., "Intra-surgical optical coherence Tomographic imaging of cataract procedures”", Chinese Patent CN 104093383 B, October 2016.
4.	Korean Inventor 1, "An ophthalmic surgical apparatus, and method for controlling thereof and method for surgery using that", Korean Patent KR 101444757 B1, September 2015.
5.	Dewey et al., “Method and system for Ophthalmic measurements and laser surgery …”, U.S. Patent Application Publication 2017/0189233, JULY 2017.


Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/

	Art Unit 2123
	January 27, 2021